DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 18 are allowable over the “closest” prior art Araki (KR-10-2010-0026993 submitted in an IDS filed 6/26/2017 and a machine translation provided by the examiner on 12/11/2019), Min et al (US 2014/0178626), Yashima et al (JP-2007185653 a machine translation provided by the examiner on 5/16/2019), and Manini (US 6,200,494)
Araki discloses a refrigerator comprising: a refrigerator outer box; refrigerator inner box; and vacuum insulation material provided in a space formed by the outer box and inner box, the vacuum insulator including a core material comprising a getter agent (i.e. adsorbent) that adsorbs gas and water vapor and an outer cover material (i.e. an envelope).
Min discloses a vacuum heat insulating material comprising a core material and getter unit in an outer skin (i.e. envelope) where the getter unit employs a moisture adsorbent and gas adsorbent to oxygen and hydrogen.
Yashima discloses an oxygen scavenger comprising cerium oxide having an oxygen deficiency where the formula for the cerium oxide is CeOx where x is a positive number less than 2 (see [0026]).
None of Araki, Min, or Yashima teach or suggest providing adsorbent or getter material at 0.5 mg/L to 390 mg/L with respect to a volume of a pore formed 
Thus, it is clear that Araki, Min, and Yashima either alone or in combination, do not disclose or suggest the present invention.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        5/30/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732